Van Brunt, P. J. (dissenting):
I dissent from the conclusion arrived at in the prevailing opinion.. It has always, up to this time, been the rule of the court in actions-where the damages are unliquidated to require, before the grántingof an attachment, that evidence shall be placed before it which shall show with reasonable certainty that the damages claimed to-have been suffered will be recovered in the action. This rule, however, seems to be ignored in the prevailing opinion, and an attachment is allowed for a large sum of money where there is no evidence-before the court that the plaintiffs have suffered anything but nominaPdamügeV--'-"-They seek to recover the difference betwéen the price-*435which they agreed to pay for merchandise to be delivered in the future and the price at which they sold it, also for future delivery; and the only allegations as to damage contained in the complaint or affidavit upon which the attachment was issued have reference to this difference. It has long been settled in this State and in every other State that no such rule of damage prevails. It has been held that the rule of damages in an action of this kind is as follows: The measure of damages, where a vendor refuses to deliver an article of merchandise which he has agreed to sell, is the difference between the contract price and the value of the article at the time when it should have been delivered. (Gregory v. McDowel, 8 Wend. 435 ; Dey v. Dox, 9 id. 129 ; Davis v. Shields, 24 id. 322 ; Beals v. Terry, 2 Sandf. 127 ; Clark v. Pinney, 7 Cow. 681 ; Masterton v. Mayor, 7 Hill, 61 ; McKnight v. Dunlop, 5 N. Y. 545 ; Dana v. Fiedler, 12 id. 40 ; Parsons v. Sutton, 66 id. 92 ; Griffin v. Colver, 16 id. 490 ; Josling v. Irvine, 6 Hurl. & N. 512, and numerous other cases.)
There are no allegations whatever contained in the affidavits and complaint in this case which in any degree show that any damage has been suffered by the plaintiffs in view of the rule above laid down. There is no allegation that the plaintiffs could not have purchased this salmon in the market for the purposes of delivery, or that the salmon did not have a well-established price at the place of delivery. In the case of Thorington v. Merrick (101 N. Y. 5) it was expressly held that the court was required to vacate an attachment because the facts stated in the affidavit failed to show that the plaintiffs were entitled to recover the sum named.
It might, however, be observed that the complaint and affidavit are defective in that they nowhere contain any statement as to when this salmon was to be delivered under the contract between the plaintiffs and the defendant.
It seems to me that it is .establishing a most dangerous rule to issue attachments in actions for unliquidated damages where there is no legal evidence whatever that a single cent of damage has been suffered.
O’Brien, J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.